Case 1:20-cv-23757-RNS Document 17 Entered on FLSD Docket 02/24/2021 Page 1 of 5




                             United States District Court
                                       for the
                             Southern District of Florida

   Michelle M. Newbauer, Plaintiff,        )
                                           )
   v.                                      ) Civil Action No. 20-23757-Civ-Scola
                                           )
   Carnival Corporation, Defendant.        )

                             Order on Motion to Dismiss
        This matter is before the Court upon the Defendant Carnival
  Corporation’s motion to dismiss Plaintiff Michelle Newbauer’s complaint. For
  the reasons stated below, the Court grants the Defendant’s motion. (ECF No.
  8.)

        1. Background

          The Plaintiff, Michelle Newbauer, was a passenger abord the Carnival
  Magic. (ECF No. 1, at ¶ 10.) On February 27, 2019, Ms. Newbauer claims she
  was walking on the “Lido Deck of the vessel, near the Red Frog Bar, when she
  slipped on a wet, slippery transitory substance near the bar and fell.” (ECF No.
  1, at ¶ 13.) As a result of her accident, the Plaintiff argues Carnival is liable for
  negligent failure to maintain (Count I) and negligent failure to warn (Count II).
          In support of Count I, the Plaintiff maintains that the area where she
  slipped and fell was a “high traffic dining area” such that the Defendant “knew
  or should have known of the presence of the liquid or wet, slippery or
  transitory substance.” (ECF No. 1, at ¶ 17.) She also alleges the substance
  existed “for a sufficient period of time before the Plaintiff’s fall” such that the
  Defendant was on actual or constructive notice. (ECF No. 1, at ¶ 18.) The
  Plaintiff alleges in the alternative that the Defendant was on notice of the
  hazard causing the Plaintiff’s injury because of the regular and frequently
  recurring nature of the hazard in that area.
          In support of Count II, the Plaintiff similarly alleges that the hazard was
  in a high traffic area, that the substance existed for a sufficient period of time
  such that the Defendant was on actual or constructive notice, or alternatively
  that that Defendant was on notice due to the frequent and recurring nature of
  the hazard that caused the Plaintiff’s injury. (ECF No. 1, at ¶¶ 25-27.)
          The Defendant states that the Plaintiff’s complaint must be dismissed as
  it is fact-barren and conclusory, and therefore fails to satisfy federal pleading
  standards.
Case 1:20-cv-23757-RNS Document 17 Entered on FLSD Docket 02/24/2021 Page 2 of 5




     2. Legal Standard
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Under Federal Rule of Civil
  Procedure 8, a pleading need only contain “a short and plain statement of the
  claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The
  plaintiff must nevertheless articulate “enough facts to state a claim to relief
  that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
  (2007). “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949
  (2009). “Threadbare recitals of the elements of a cause of action, supported by
  mere conclusory statements, do not suffice.” Id. Thus, a pleading that offers
  mere “labels and conclusions” or “a formulaic recitation of the elements of a
  cause of action” will not survive dismissal. Id.
         In applying the Supreme Court’s directives in Twombly and Iqbal, the
  Eleventh Circuit has provided the following guidance to the district courts:
        In considering a motion to dismiss, a court should 1) eliminate any
        allegations in the complaint that are merely legal conclusions; and
        2) where there are well-pleaded factual allegations, assume their
        veracity and then determine whether they plausibly give rise to an
        entitlement to relief. Further, courts may infer from the factual
        allegations in the complaint obvious alternative explanation[s],
        which suggest lawful conduct rather than the unlawful conduct the
        plaintiff would ask the court to infer.
  Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138 (11th
  Cir. 2011) (citations omitted). “This is a stricter standard than the Supreme
  Court described in Conley v. Gibson, 355 U.S. 41, 45-46 (1957), which held
  that a complaint should not be dismissed for failure to state a claim ‘unless it
  appears beyond doubt that the plaintiff can prove no set of facts in support of
  his claim which would entitle him to relief.’” Mukamal v. Bakes, 378 F. App’x
  890, 896 (11th Cir. 2010). These precepts apply to all civil actions, regardless
  of the cause of action alleged. Kivisto, 413 F. App’x at 138.

     3. Analysis

        To plead negligence, “a plaintiff must allege that (1) the defendant had a
  duty to protect the plaintiff from a particular injury; (2) the defendant breached
  that duty; (3) the breach actually and proximately caused the plaintiff’s injury;
Case 1:20-cv-23757-RNS Document 17 Entered on FLSD Docket 02/24/2021 Page 3 of 5




  and (4) the plaintiff suffered actual harm.” Franza v. Royal Caribbean Cruises,
  Ltd., 772 F.3d 1225, 1253 (11th Cir. 2014). The duty of care owed by a cruise
  operator to its passengers is ordinary reasonable care under the
  circumstances, “which requires, as a prerequisite to imposing liability, that the
  carrier have actual or constructive notice of the risk-creating condition.” See
  Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989);
  Thomas v. NCL (Bahamas), Ltd., 203 F.Supp.3d 1189, 1192 (S.D. Fla. 2016)
  (Williams, J.). A defendant can be deemed to be on actual notice where the
  “defendant knows of the risk creating condition” and on constructive notice
  “when a dangerous condition has existed for such a period of time that the
  shipowner must have known the condition was present and thus would have
  been invited to correct it.” Bujarski v. NCL (Bahamas) Ltd., 209 F. Supp. 3d
  1248, 1250-51 (S.D. Fla. 2016) (Otazo-Reyes, Mag. J.).
          While the Plaintiff claims her complaint sets forth sufficient facts for the
  Court to find that Carnival was on actual or constructive notice of the
  hazardous condition which caused the Plaintiff to fall, from a review of the
  complaint and taking the Plaintiff’s allegations in the light most favorable to the
  Plaintiff, the Court finds that the Plaintiff has failed to allege that Carnival was
  on either actual or constructive notice of the hazard in question. In support of
  her contention that Carnival was on actual or constructive notice, the Plaintiff
  states that Carnival must have been aware of the danger on its ship because
  the substance was in a high traffic area, because it existed for a sufficient
  period of time, or because of the frequent nature of similar incidents. None of
  the Plaintiff’s allegations suggest Carnival was on constructive notice, let alone
  actual notice, of the hazard complained of because the Plaintiff’s complaint
  fails to satisfy applicable federal pleading standards under Federal Rule 8 and
  the Iqbal/Twombly standard.
          The Court first finds that the Plaintiff’s assertion of prior slip and fall
  incidents is conclusory and therefore insufficient to establish that Carnival was
  on notice of the hazard which allegedly led to the Plaintiff’s injury. In her
  complaint, the Plaintiff provides no facts at all in support of this claim. See
  Prather v. NCL Bahamas Ltd., No. 19-21832-Civ, 2020 WL 4501809, at *4 (S.D.
  Fla. June 19, 2020) (Louis, Mag, J.) (“a plaintiff can establish constructive
  notice by . . . submitting evidence of substantially similar incidents in which
  conditions substantially similar to the occurrence in question must have
  caused the prior incident.”), report and recommendation adopted, 2020 WL
  4381412 (S.D. Fla. July 31, 2020) (Moreno, J.); see also Navarro v. Carnival
  Corp., No. 19-21072-Civ, 2020 WL 1307185, at *3 (S.D. Fla. March 19, 2020)
  (Moreno, J.) (discussing cases granting motions to dismiss where there were no
  allegations of prior incidents or injuries). The Plaintiff states in her briefing that
Case 1:20-cv-23757-RNS Document 17 Entered on FLSD Docket 02/24/2021 Page 4 of 5




  “[b]efore discovery has commenced, Ms. Newbauer cannot go further and detail
  a specific number and frequency of previous liquid spills near the onboard bar”
  (ECF No. 10, at 3) but this statement impermissibly seeks to flip the sequence
  of litigation. A plaintiff cannot make conclusory assertions in the hopes that it
  may learn during the course of discovery that such assertions have merit.
  Sovereign Bonds Exch. v. Fed. Republic of Ger., No. 10-21944-Civ., 2011 WL
  13100214, at *1 (S.D. Fla. Aug. 9, 2011) (Altonaga, J.); see also Christie v.
  Royal Caribbean Cruises, Ltd., No. 20-22439-Civ, 2020 WL 6158815, at *7
  (S.D. Fla. Oct. 21, 2020) (Scola, J.).
           The Court turns next to the Plaintiff’s allegations that the area in
  question was a high traffic dining area. This allegation too fails to establish
  Carnival was on notice. As currently alleged, the Plaintiff “mistakenly conflates
  foreseeability with actual or constructive notice.” Navarro, 2020 WL 1307185,
  at *3 (S.D. Fla. March 19, 2020) (Moreno, J.). As the Court suggested in
  Navarro, the fact that an event is foreseeable, i.e. that a wet substance could
  end up in a highly trafficked dining area is foreseeable, does not mean Carnival
  was on actual or constructive notice of that condition. Plaintiff must plead facts
  to support that claim, but the Plaintiff fails to do so. Accordingly, the Court
  finds this unsupported allegation does not establish Carnival was on actual or
  constructive notice of the hazard which allegedly led to the Plaintiff’s injury.
          Finally, the Court turns to the Plaintiff’s allegation that Carnival was on
  constructive notice by virtue of the length of time the adverse condition was
  present. As with the Plaintiff’s prior allegations, the Court finds that the
  Plaintiff provides no factual allegations at all to support a conclusion that
  Carnival should have known of the wet substance that allegedly caused Ms.
  Newbauer’s injury. The totality of Plaintiff’s is a conclusory statement that the
  condition “had existed for a sufficient period of time before the Plaintiff’s fall.”
  (ECF No. 1, at ¶¶ 18, 26.) As plead, it is impossible for the Court to tell if the
  hazardous condition the Plaintiff complains of was present for five second, five
  minutes, or five hours. While the Plaintiff’s complaint makes clear it is possible
  that Carnival was on notice, the Plaintiff’s complaint does not state a claim that
  is plausible on its face sufficient to survive a motion to dismiss. See Road
  Space Media, LLC v. Miami Dade Cty., No. 19-21971-Civ, 2020 WL 434929, at
  *4 (S.D. Fla. Jan. 28, 2020) (Scola, J.).
          In light of the above, the Court finds that the Plaintiff has failed to allege
  that Carnival was on actual or constructive notice of the hazard which allegedly
  caused Ms. Newbauer’s injury. Accordingly, the Court finds that both of the
  Plaintiff’s claims against the Defendant fail. Allowing the Plaintiff’s claim to
  proceed as alleged would endorse a “‘general foreseeability theory of liability’—a
  theory that has been ‘roundly rejected by federal courts because it would
Case 1:20-cv-23757-RNS Document 17 Entered on FLSD Docket 02/24/2021 Page 5 of 5




  essentially convert a carrier into an insurer of passenger safety.” Navarro, 2020
  WL 1307185, at *4 (internal citations omitted).

     4. Conclusion
        In sum, the Court grants the Defendant Carnival’s motion to dismiss.
  (ECF No. 8.) The Clerk is directed to close this case. All pending motions, if
  any, are denied as moot.
          Done and ordered, in chambers at Miami, Florida, on February 23,
  2021.



                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
